Citation Nr: 9922859	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  95-34 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral defective 
hearing.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran, wife, and friend


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

By rating action in March 1986, service connection was denied 
for an ear disorder.  The veteran was notified of this 
decision and did not appeal.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1995 decision by the RO 
which denied service connection for bilateral defective 
hearing.  A personal hearing before the RO was conducted in 
November 1995.  The Board remanded the appeal to the RO for 
additional development in May 1997.  


FINDING OF FACT

No competent evidence has been submitted to establish that 
the veteran's bilateral defective hearing is due to disease 
or injury in service.  


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
service connection for bilateral defective hearing.  
38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Initially, it is noted that the veteran's service medical 
records were apparently destroyed by fire and are unavailable 
for review.  (See response from the National Personal Records 
Center (NPRC) in January 1986.).  At the time of his original 
claim of service connection for an ear disorder in January 
1986, the veteran provided the names of several physicians 
who had treated him for various medical problems.  The 
veteran indicated that most of the physicians were deceased, 
and that he had tried, unsuccessfully, to obtain copies of 
records from the offices of the deceased doctors.  The RO 
sent letters to the remaining physicians and requested that 
they provide copies of any treatment records pertaining to 
the veteran.  A response from one of the physicians indicated 
that no records could be located pertaining to the veteran.  
No response was received from the two remaining physicians.  

Additionally, in September 1997, the RO informed the veteran 
that he could submit alternative forms of evidence, such as, 
statements from service medical personnel, "buddy" 
statements, employment medical records, and insurance 
examinations.  The RO also requested that the veteran provide 
the names of all medical care providers who had treated him 
for his ear problems or hearing loss since service.  No 
response was received from the veteran.  

In the case at hand, the Board is satisfied that it has 
fulfilled its "heightened obligation" to assist the veteran 
in the development of his claim where service medical records 
are unavailable through no fault of the claimant.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991); Moore v. Derwinski, 1 Vet. 
App. 401 (1991).  Accordingly, the Board will proceed to 
adjudicate the veteran's claim based on the available 
evidence of record.  

The veteran's separation examination report dated in October 
1948 indicated that he was hospitalized for one week in 
December 1947 for an infection of the "eardrum."  On 
examination, the report for ears indicated "chronic otitis 
media - left, EPTS" (existed prior to service).  The 
veteran's hearing for whispered voice testing was 15/15, 
bilaterally.  No other pertinent abnormalities were noted.  

Private medical records show that the veteran was treated for 
bilateral ear problems on numerous occasions from 1988 to 
1995.  A letter from A. R. Ulizio, M.D., dated in September 
1992 indicated that an audiogram showed moderate to severe 
bilateral sensorineural hearing loss.  Records from C. 
Scheler, M.D., dated in June 1995 indicated that the veteran 
underwent a tympanoplasty of the left ear in June 1995.  A 
subsequent letter from D. Martin, M.D., dated in November 
1995, confirmed that the tympanoplasty involving the anterior 
inferior quadrant of the left tympanic membrane was performed 
in June 1995.  A note from Dr. Scheler, dated in January 1996 
indicated that records prior to 1980 had been destroyed in a 
fire in 1989.  

At a personal hearing in November 1995, the veteran's wife 
testified that she was a nurse working in a hospital in 
Germany when she first met the veteran.  After they started 
dating, the veteran developed an ear infection and was 
hospitalized for about a week.  She also testified that the 
veteran had problems with recurring discharge from his ears 
ever since service.  The veteran testified that he was first 
treated for ear problems following service around 1950 or 
1951, and that he had chronic problems with his ears ever 
since.  The veteran's friend testified that he had known the 
veteran for about six months, and that he was aware of the 
veteran's hearing problems.  

Analysis

Under the applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service, during other than a period of war.  38 U.S.C.A. 
§ 1131 (West 1991).  

Regarding the veteran's claim of service connection for 
defective hearing on a direct basis, the threshold question 
to be answered is whether a well-grounded claim has been 
presented.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  A well-grounded claim is defined as a 
"plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  38 U.S.C.A. §  5107 provides that the 
claimant's submission of a well-grounded claim gives rise to 
the VA's duty to assist him in the development of facts 
pertinent to his claim.  If he has not presented a well-
grounded claim, his appeal must fail, and there is no further 
duty to assist him in the development of the claim.  

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  

Although a claim need not be conclusive, 38 U.S.C.A. §  5107 
provides that the claim must be accompanied by evidence in 
order to be considered well grounded.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  In a claim for service 
connection, this generally means that evidence must be 
presented which in some fashion links the claimed disability 
to a period of military service, or to an already service-
connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.310 (1998); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Montgomery v. Brown, 4 Vet. App. 
343 (1993).  Evidence submitted in support of the claim is 
presumed to be true for purposes of determining whether the 
claim is well grounded.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  However, lay assertions of medical diagnosis or 
causation do not constitute competent evidence sufficient to 
render a claim well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1992); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  

Besides establishing a well grounded claim pursuant to Caluza 
above, the chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  If chronicity is not applicable, a 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is noted during service or during 
an applicable presumptive period, and if competent evidence, 
either medical or lay, depending on the circumstances, 
relates the present condition to that symptomatology.  Savage 
v. Gober, 10 Vet. App. 488 (1997).  

The evidence in this case does not support a finding that 
this claim is well grounded.  Specifically, the veteran has 
presented no medical evidence of the presence of a nexus 
between any current hearing loss and military service.  The 
veteran, as a lay person, is not competent to offer an 
opinion regarding the question of medical diagnosis or the 
etiological relationship between any hearing loss now present 
and military service.  Espiritu.  Therefore, in the absence 
of competent medical evidence connecting any current 
disability he may have to his period of service, the Board 
finds that a well-grounded claim of service connection for 
defective hearing on a direct basis has not been submitted.  
Grottveit.


ORDER

As a well-grounded claim of service-connection for bilateral 
defective hearing on a direct basis has not been presented, 
the appeal is denied.  


REMAND

As noted in the May 1997 remand, the veteran appeared to be 
making a claim of service connection for defective hearing 
secondary to a chronic ear disorder.  The Board noted that 
service connection has not been established for a chronic ear 
disorder from which secondary service connection could be 
established.  It was also noted that service connection for 
an ear disorder had been denied previously by the RO in March 
1986, and that the veteran did not appeal that decision.  The 
Board directed the RO to advise the veteran that if he wished 
to file a claim of secondary service connection based on the 
theory that he had a chronic ear disorder in service, he 
would have to present new and material evidence of the 
service-connected nature of the underlying disorder.  The RO 
was also directed to adjudicate the claim of service 
connection for an ear disorder based on the presentation of 
new and material evidence.  If the claim was reopened and 
service connection established, the RO was instructed to 
consider the claim of secondary service connection for 
hearing loss.  The RO failed to comply with the Board's 
instructions concerning this matter.  

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") held that a remand by the 
Board imposes upon the Secretary of the VA a concomitant duty 
to ensure compliance with the terms of the remand.  It was 
further held that where the remand orders of the Board are 
not complied with, the Board errs in failing to insure 
compliance.  The Court also noted that its holding in that 
case was precedent, to be followed in all cases presently in 
remand status.  

Although further delay is regrettable, the Board finds that 
the case must be REMANDED to the RO for the following 
development:  

1.  The RO should notify the veteran and 
his representative that the RO is being 
instructed to consider the issue of 
whether new and material evidence has 
been submitted to reopen the claim of 
service connection for a chronic ear 
disorder; and, if appropriate, secondary 
service connection for hearing loss.  The 
veteran and his representative should be 
advised that they may submit any 
additional evidence or argument on this 
issue.

2.  Thereafter, the RO should 
readjudicate the veteran's request to 
reopen the claim of service connection 
for an ear disorder based on the 
presentation of new and material 
evidence.  If the claim is reopened and 
service connection is established for an 
ear disorder, the RO should consider 
whether secondary service connection for 
hearing loss is appropriate.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case (SSOC), which includes the 
appropriate laws and regulations 
concerning reopened claims and secondary 
service connection.  Thereafter, the 
veteran and his representative should be 
given a reasonable opportunity to respond 
thereto.  The veteran should be notified 
of the need to file a substantive appeal 
within 60 days of the issuance of the 
SSOC, if he wishes to continue his 
appeal.  

If the veteran files a substantive appeal to the issues which 
are the subject of this Remand decision, the case should be 
returned to the Board for further appellate review.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate outcome of this case.  The veteran need take no 
action until otherwise notified.  The veteran has the right 
to submit additional evidence and argument while the case is 
in remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 

